IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-12,103-16




EX PARTE LARRY NEIL CROSS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 17,504-B IN THE 12,103-16 DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to fifteen years’ imprisonment. 
            In this application, the Applicant has raised allegations of a defective indictment, an
involuntary plea, and ineffective assistance of counsel.  These claims are barred from consideration
by Article 11.07, § 4 of the Code of Criminal Procedure.
            The Applicant also raises an allegation that he is being improperly confined in the Denton
County Jail on a parole revocation arrest warrant.  However, the record reflects that the Applicant
has since been returned to the custody of the Texas Department of Criminal Justice.  Therefore, this
claim is now moot.
            The Applicant’s claims are DISMISSED. 
                        IT IS SO ORDERED on this the 20th  day of August, 2008.


Filed:   August 20, 2008
Do not publish